Citation Nr: 1454844	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of partial loss of right infraspinatus and suprapinatus muscle power with injury to subluxating internal clavicular joint, currently evaluated at 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the Veteran's claims file.

The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development of the claims is warranted.

At the May 2014 hearing, the Veteran testified that his right shoulder disability had increased in severity since his most recent VA examination in May 2012.

Accordingly, a new VA examination to determine the severity of the service-connected disability is required.  See 38 C.F.R. §§ 3.326, 3.327.  

Thus, as the Veteran's claim for an increased rating for his right shoulder disability is being remanded for additional development, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for an increased rating.  The assigning of a higher disability rating for the Veteran's right shoulder disability would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Additionally, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file any outstanding VA records to ensure completeness of the record.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment received for his service-connected right shoulder disability since 2011. 

After securing any necessary authorization for release of information, the RO should obtain copies of all outstanding records from any identified health care provider.  A specific request should be made for records from the VAMC. 

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  Once the above actions have been completed, the RO should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right shoulder disability. 

The record must be made available to the examiner for review in connection with the examination. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for evaluation of the right shoulder disability rating and entitlement to a TDIU be adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

